Fourth Court of Appeals
                                San Antonio, Texas
                                      March 14, 2022

                                    No. 04-22-00025-CV

                          IN INTEREST OF M.N.R., A CHILD

                 From the 166th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2021-PA-00300
                         Honorable Susan D. Reed, Judge Presiding


                                      ORDER
      The Appellant’s Second Motion for Extension of Time to file brief is hereby GRANTED.
The Appellant’s Brief is due on or before March 29, 2022. No further extensions.


                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of March, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court